Citation Nr: 1036073	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to July 
1963. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

The Board observes that the RO originally adjudicated the issue 
in this case as entitlement to service connection for PTSD.  
However, during the course of the appeal, the medical evidence 
revealed various diagnoses of additional acquired psychiatric 
disorders, including depression and generalized anxiety disorder.  
The United States Court of Appeals for Veterans Claims (Court) 
recently held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Board has recharacterized the 
issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders, including but not limited to 
PTSD.

The Board also notes that the Veteran originally filed his claim 
for service connection for PTSD in December 2003 and a July 2004 
rating decision initially denied such claim.  Thereafter, the 
Veteran submitted a statement in October 2004, within one year of 
the July 2004 denial.  The October 2004 statement, which the RO 
construed as a new claim, was adjudicated in a December 2004 
rating decision.  However, in connection with the Veteran's 
October 2004 submission, he provided a stressor statement 
containing detailed information regarding his purported 
stressors.  Additionally, following the December 2004 rating 
decision, the Veteran submitted a statement received the same 
month in which he identified additional evidence consisting of 
records at the Criminal Investigative Division (CID).  Such 
records were subsequently requested and, thereafter, in the May 
2005 rating decision on appeal, the additional evidence was 
considered.  As set forth in 38 C.F.R. 
§ 3.156(b), when new and material evidence is received prior to 
the expiration of the appeal period, it will be considered as 
having been filed in connection with the claim which was pending 
at the beginning of the appeal period.  As evidence accompanying 
the Veteran's October 2004 and December 2004 statements qualify 
as new and material evidence, such must be considered as having 
been filed in connection with the Veteran's original claim and, 
therefore, the Board finds that the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, has been pending since VA received his 
original claim in December 2003.  See Roebuck v. Nicholson, 20 
Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 
159, 161-62 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

VCAA Notice-  As an initial matter, the Board notes that the 
Veteran has not received proper notification of the requirements 
for a claim for entitlement to service connection for PTSD based 
on in-service personal assault. 

In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
of alleged sexual assault VA must first inform the claimant that 
he may submit alternative forms of evidence, that is, evidence 
other than service records, to corroborate his account of an in-
service assault, and suggest potential sources for such evidence.  
Then, VA must assist him in the submission of alternative sources 
of evidence, by providing additional time for him to submit such 
evidence after receipt of the personal-assault letter and, where 
appropriate, by obtaining evidence on his behalf.  The Court has 
emphasized that in claims of service connection for PTSD based on 
in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the 
VA has a heightened burden of VCAA notification.  Id.   

As the Veteran has not been provided with this VCAA notice during 
the pendency of this appeal, a remand is required for the AMC/RO 
to provide the Veteran with a specific VCAA notice letter 
necessary for PTSD cases based on in-service personal assault or 
harassment.

Acquired Psychiatric Disorder-  The Veteran's claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
depression, and generalized anxiety disorder, is based on his 
allegations of personal assault in service.  Specifically, the 
Veteran asserts that (1) he was inappropriately touched by a 
physician in the sick bay infirmary at Camp Lejeune, North 
Carolina; (2) he was the subject of a "blanket party" because 
his grandmother sent him sugar cookies at Parris Island and the 
platoon stood at attention while he ate them; and (3) at Camp 
Geiger, North Carolina, a loaded rifle was pointed at him and a 
group of Marines, while one Marine pulled the trigger.  See 
Statement submitted in October 2004. 

The Board notes that the Veteran's service treatment records 
demonstrate no treatment for, or complaints of, psychiatric 
problems.  Further, a June 1963 separation examination noted a 
normal psychiatric clinical evaluation.  There is also no clear 
indication in the Veteran's personnel records that a personal 
assault occurred.  

However, the Board has considered the Veteran's October 2004 
statement where he contends that he was inappropriately touched 
by a physician in the Infirmary Dependents Sick Bay at Camp 
Lejeune after he took his wife there about a month after she had 
given birth.  He indicated that he reported the medical physician 
who inappropriately touched him to the CID and the word got out 
in his company that he was a "rat."  He reported that he then 
transferred.  The Veteran indicated in his October 2004 form that 
this incident had occurred sometime between September 1960 and 
March 1962 while he was stationed at Camp Lejeune.  A January 
2005 statement indicated that this incident occurred after his 
baby son was born.  The Board notes that a June 1963 Record of 
Emergency Data indicates that the Veteran's biological son was 
born in January 1962.  A Form NAVMC 118(3) listing the Veteran's 
Record of Service, indicates that the Veteran was transferred 
from Camp Lejeune, North Carolina, to Naval Air Station Quonset 
Point in Rhode Island at the end of February 1962. 

In a May 2006 statement, the Veteran stated that the physician 
resigned shortly after the Veteran reported him.  The Board 
parenthetically notes that a January 2005 inquiry by the RO, to 
the Director of Naval Criminal Investigative Service (NCIS), 
regarding this incident reflected that there was no record of a 
NCIS investigation.  However, it should be noted that a January 
2005 letter to the Veteran, from the RO, informed him that the 
NCIS office only maintains investigative records for 25 years.  
Thus, because the Veteran's alleged incident occurred over 25 
years ago it is expected that there would be no record of his 
alleged assault.  

In order to prevail on the issue of service connection on the 
merits, there must be evidence of (1) a current disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  However, as the Veteran's alleged 
stressors are not related to hostile military or terrorist 
activity, these regulatory changes are not for application in 
this case.

The Veteran's uncorroborated testimony is not sufficient to 
verify the stressors set forth in this case.  The Board 
recognizes that the present case falls within the category of 
situations in which it is not unusual for there to be an absence 
of service records documenting the events of which the Veteran 
alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  In 
any event, the Board acknowledges that the relevant regulations 
stipulate that, if a PTSD claim is based on in-service personal 
assault(s), evidence from sources other than a Veteran's service 
records may corroborate his or her account of the stressor 
incident.  38 C.F.R. § 3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board has considered a May 2004 letter from a Vet Center 
therapist indicating that he had been treating the Veteran since 
November 2003.  He stated that the Veteran experienced sexual 
abuse trauma related flashbacks and nightmares on an almost daily 
basis.  He was diagnosed by this therapist as having PTSD.  The 
Board finds the May 2004 letter is an "indication" that his 
disorder may be associated with service, but that there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  

Therefore, the Veteran should be scheduled for a VA psychiatric 
examination by a medical professional with appropriate expertise 
to determine the likelihood that the alleged personal assaults 
during service occurred, and if so, whether any current acquired 
psychiatric disorder is related to a personal assault incurred in 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Outstanding records-  Additionally, the record reflects that the 
most recent treatment records contained in the claims file are 
dated in July 2004.  Therefore, while on remand, the Veteran 
should be requested to identify any additional outstanding 
treatment records for his acquired psychiatric disorder and, 
thereafter, all identified records, to include those dated from 
July 2004 to the present from the Orlando, Florida, Vet Center 
and the Orlando, Florida, VA Outpatient Clinic, should be 
obtained for consideration in the Veteran's appeal.  

The Board also notes that the claims file contains a June 1996 
treatment record which indicates that the Veteran was currently 
on Social Security Administration (SSA) disability.  It is 
unclear for what disability or disabilities the Veteran has been 
awarded SSA disability benefits.  As such, while on remand, the 
AMC/RO obtain outstanding records from the SSA.  Specifically, 
any determination pertinent to the Veteran's claim for SSA 
benefits, as well as any medical records relied upon concerning 
that claim, should be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992) (where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
compliant with 38 C.F.R. § 3.304(f), as 
required for PTSD claims based on in- 
service personal assault or harassment.  
In particular, the notice must advise the 
Veteran that evidence from sources other 
than his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the in-service 
stressor.  Then allow the Veteran the 
opportunity to furnish this type of 
evidence or advise VA of potential sources 
of such evidence.

2.  Request that the Veteran identify any 
outstanding treatment records relevant to 
his acquired psychiatric disorder.  After 
securing any necessary authorization from 
him, obtain all identified treatment 
records, to include treatment records 
dated from July 2004 to the present from 
the Orlando, Florida, Vet Center and the 
Orlando, Florida, VA Outpatient Clinic.  
All reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be obtained 
from SSA and associated with the claims 
file.  All reasonable attempts should be 
made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be scheduled for a VA 
psychiatric examination.  Following an 
examination of the Veteran and a review of 
the relevant records and lay statements, 
the psychiatrist is asked to opine whether 
it is at least as likely as not (a 50 
percent probability of greater)  that 
the Veteran's behaviors in service are 
consistent with his claimed in-service 
personal assaults of (1) being 
inappropriately touched by a doctor in the 
sick bay infirmary at Camp Lejeune, North 
Carolina (2) being the subject of a 
"blanket party" because his grandmother 
sent him sugar cookies at Parris Island (3) 
at Camp Geiger, North Carolina a loaded 
rifle was pointed at him and a group of 
Marines, while one  Marine pulled the 
trigger.

If the psychiatrist is of the opinion that 
a personal assault(s) occurred, the 
psychiatrist should then state whether the 
Veteran has PTSD, or any other acquired 
psychiatric disorder, is a result of such 
assault(s) in service.

If the examiner determines that there is 
inadequate evidence to support the 
occurrence of the in-service personal 
assault(s) or determines that the clinical 
evidence does not support a diagnosis of 
PTSD or psychiatric due to the assault(s), 
the examiner should list all diagnosed 
psychiatric disorders and specifically 
state whether it is at least as likely as 
not (a 50 percent probability of 
greater) that any diagnosed psychiatric 
disorder had its onset in service or is 
otherwise etiologically related to the 
Veteran's service, including any incident 
of service.  

The claims file must be made available to 
and reviewed by the examiner.  The 
psychiatrist must provide a complete 
rationale for all opinions offered.  In 
this regard, the examiner should note 1) 
the Veteran's various alleged service 
stressors/incidents, which are found in 
written statements; 2) service records; 3) 
medical records; and 4)  lay statements of 
record.  

A complete rationale should be provided for 
all requested opinions.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


